DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jack Gibney on 06/23/2022.

The application has been amended as follows: 
1. (Currently Amended) A pacifier with downloadable voice and music and monitoring capabilities, which is comprised of: 
a. a shroud and nipple assembly; 
wherein a nipple is provided on [[the]] a first end of the shroud and nipple assembly; 
wherein a flange having a flanged surface is provided on [[the]] a second end of the shroud and nipple assembly; 
b. the nipple; 
wherein the nipple is a predetermined shape; 
c. a shroud; 
wherein the shroud conforms to the shape of a child's mouth; 
wherein the shroud is non-separable from the nipple; 
wherein the flanged surface of the shroud and nipple assembly is non-separable from the shroud; 
wherein the flanged surface [[is]] includes a hollow portion; 
d. a power source; 
wherein the power source is rechargeable; 
e. a detachable portion; 
wherein the detachable portion can be placed within the hollow portion of the flanged surface; 
wherein a USB port is placed on [[the]] a side of the detachable portion; 
wherein the USB port is covered by the flanged surface of the flange of the shroud and nipple assembly when the two sections are put together; 
wherein the detachable portion and the shroud and nipple assembly are separable from each other into only two sections; 
wherein the power source is provided within the detachable portion; 
wherein a controller is provided within the detachable portion; 
wherein a memory storage component is provided within the detachable portion; 
wherein content can be downloaded into the memory storage component; 
wherein the content can be downloaded using wireless technology; 
wherein the content can be downloaded using the USB port; 
wherein a speaker is provided in the detachable portion; 
wherein a selector button is provided on the detachable portion; 
wherein a volume control is provided; 
wherein a light is provided; 
an alert; 
wherein the alert is provided when the child stops sucking the pacifier for a predetermined period of time.

Reasons for Allowance
Claims 1-5 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose, in combination with other limitations of the claims, a pacifier having a USB port placed on a side of the detachable portion where the USB port is covered by the flanged surface of the flange of the shroud and nipple assembly when the two sections are put together, as recited in claim 1.
The reasons for allowance of the claims is clear from the written record of prosecution.  Attention is specifically drawn to US 2008/0197097 (Montgomery) which teaches a related apparatus having a USB port but does not disclose the specifics regarding the USB port being covered by the flanged surface of the flange of the shroud and nipple assembly when the two sections are put together.
As discussed above, Montgomery does not anticipate applicant’s claimed invention.  Furthermore, there does not appear to be a reason, absent hindsight, to modify Montgomery, alone or in combination, to teach the claimed USB port.  Therefore, the cited references taken singly or in combination do not anticipate or make obvious applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771